Citation Nr: 1633730	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar myofascitis ("low back disability"), currently evaluated as 10 percent disabling. 

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to service connection for migraines with dizziness. 

5.  Entitlement to service connection for a respiratory disability (originally claimed as upper respiratory infection (URI) with sinusitis). 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

7.  Entitlement to service connection for a cervical spine disability (originally claimed as an "upper back" disability). 

8.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

An August 2009 rating decision continued a 10 percent rating for a low back disability and denied entitlement to service connection for headaches, depression, and a respiratory condition.  A January 2010 rating decision denied entitlement to service connection for a cervical spine condition.  A June 2015 rating decision denied entitlement to service connection for a right shoulder condition. 

In July 2015, the Veteran submitted a notice of disagreement (NOD) to the June 2015 rating decision denying entitlement to service connection for a right shoulder condition.  Rather than issue a statement of the case, the RO readjudicated the claim in an October 2015 rating decision.  The filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board remanded this claim for further development in July 2015.

The issues of entitlement to an increased rating for a low back disability, entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to service connection for headaches, a respiratory condition, an acquired psychiatric disorder, a cervical spine condition, and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has at least mild radiculopathy of the right lower extremity as a neurologic manifestation of his low back disability.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for radiculopathy of the right lower extremity have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The low back disability is evaluated pursuant to the provisions of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Id.

In the present case, there is evidence of radiculopathy related to the Veteran's low back disability.  Radiculopathy, or other diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  A 10 percent rating is provided for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent rating is warranted for moderate incomplete paralysis.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve are rated at 40 and 60 percent, respectively.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

Here, an October 2009 VA treatment record shows that the Veteran reported an intermittent tingling sensation and numbness down the posterior aspect of the right thigh and lateral lower leg to his toes.  Testing revealed normal motor function and reflexes in the lower extremities, but sensory testing showed paresthesia corresponding to potential S1 nerve root involvement.  The working diagnosis was "r/o right sided S1 radiculopathy."  Subsequent VA treatment records show continuing complaints of pain radiating to the right lower extremity, with normal strength, sensation, and reflexes.  A July 2015 VA treatment record shows that the Veteran reported occasional tingling and pain radiating to his right foot.  He was diagnosed with lumbar radiculopathy.

During the November 2015 VA examination, the examiner noted mild intermittent pain and paresthesias of the right lower extremity.  He had normal muscle strength, with no atrophy, normal reflexes, and a normal sensory examination.  The examiner indicated that the Veteran had mild radiculopathy of the sciatic nerve.  However, in the remarks section of the report, the examiner noted that "the neurological examination and straight leg raising tests are normal, without objective findings consistent with right lower extremity radiculopathy" and that "[r] adiological findings do not show a cause for a lumbosacral radiculopathy."  The examiner also noted that "lumbosacral strain on its own is not a known cause for radiculopathy."  Thus, the examiner indicated that he would need to resort to speculation to provide a diagnosis of right lower extremity radiculopathy "since this would be based only upon only subjective complaints that rarely occur."

In light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise as to whether the Veteran has radiculopathy of the right lower extremity as a neurologic manifestation of his low back disability.  As such, the Board resolves the any doubt in the Veteran's favor and awards a separate 10 percent disability rating for mild radiculopathy of the right lower extremity.  

The issue of entitlement to a rating in excess of 10 percent is deferred pending the remand development directed below.


ORDER

A separate rating of 10 percent for radiculopathy of the right lower extremity is granted.


REMAND

Outstanding Records

In a February 2009 letter, the Veteran's private chiropractor, J.T., reported that he had been treating the Veteran for back pain since March 2008.  In May 2009, the Veteran submitted authorization for the RO to obtain treatment records form the chiropractor.  In June 2009, the RO requested the records, but there is no indication that any records were obtained.  There is also no indication that a second attempt was made to obtain the records or that VA informed the Veteran that its attempts to obtain these records were unsuccessful.  Cf. 38 C.F.R. § 3.159(e)(1).  In December 2014, the Veteran submitted another authorization form for VA to obtain treatment records from Dr. J.T.  The RO made two attempts to obtain the records, but there is no indication that any records were received or that the Veteran was informed of the inability to obtain the records.

There may be outstanding VA treatment records.  In this regard, treatment records from the Miami VA Medical Center (VAMC) dated from May 2006 are associated with the claims file.  However, the record reflects that the Veteran received treatment prior to May 2006.  For example, a July 2007 VA treatment records references a January 2006 chest x-ray, and records from May 2006 reference treatment in September 2004.

Moreover, the available treatment records appear to be incomplete.  In this regard, the November 2015 VA mental disorders examiner referenced mental health treatment in 2007 and 2010, but there records are not associated with the claims file.  Similarly, a December 2010 VA treatment record, contained in a set of records dated from April 2009 to April 2011, indicates that the Veteran "visited pysch in 9/2010;" however, there are no records of that treatment.  VA has a duty to obtain all outstanding VA treatment records.  38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2) (2015)

Low Back Disability

Pursuant to the Board's July 2015 remand, the Veteran was provided with a VA examination in November 2015 in order to evaluate the current severity of his low back disability.  

The November 2015 examiner found that the Veteran reported flare-ups, but did not state the functional impact of these flare-ups.  An examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

Moreover, subsequent to the November 2015 VA examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

As discussed above, the issue of entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is inexplicable intertwined and also remanded.

Migraines and Respiratory Condition

As noted, the Board remanded this matter in July 2015 so that the Veteran could be afforded VA examinations regarding the etiology of his claimed headache and respiratory conditions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested additional development of this claim, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim in January 2016. 

A Report of General Information dated January, 8, 2016, reflects that the Veteran cancelled these examinations due to lack of transportation and that he wished to have the examinations rescheduled.  A Compensation and Pension Exam Inquiry report dated January 8, 2016, reflects that the examinations were rescheduled; however, the Veteran failed to report to the rescheduled examinations.  See January 2016 Email Correspondence.  In a February 2016 supplemental statement of the case (SSOC), the AMC continued to deny the claim, specifically noting the Veteran's failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b) (2015) (providing that claims for increase will be denied where a claimant fails without good cause to appear for necessary scheduled VA examinations).

Significantly, the record does not contain any letter or other document reflecting that the Veteran was properly notified of these scheduled examinations.  As the Veteran's representative pointed out in a June 2016 brief, the Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (presumption of soundness did not apply absent documentation of usual practices of VA facility in scheduling examinations). 

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Acquired Psychiatric Disorder

The Veteran contends that his depression started in service due to "negative events."  See September 2009 Notice of Disagreement.   

Pursuant to the Board's July 2015 remand, the Veteran was afforded a VA Mental Disorders examination in November 2015.  During the examination, the Veteran reported that during service other sailors made fun of him because of his accent and Hispanic background.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's claimed condition was less likely than not related to service because there was no evidence of mental health treatment in service and because the Veteran had only sought treatment twice since separation from service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the November 2015 VA examiner's negative nexus opinion was based exclusively on a lack of mental health treatment in service or for three years after service, without consideration of the Veteran's lay statements regarding onset of depression in service.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).

Based on the foregoing, the Board finds that the December 2013 VA opinion is inadequate and a new examination is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's acquired psychiatric disorder (i.e., as secondary to a service-connected disability) is reasonably raised by the record.  In this regard, a 2010 VA treatment record reflects a diagnosis of depression "likely associated with difficulty in adjustment to chronic pain." See November 2015 VA Examination Report.  Similarly, the November 2015 VA examiner diagnosed the Veteran with depressive disorder "with sleep disturbance, anhedonia, irritability associated to pain and medical problems" and indicated that low back pain is an additional diagnosis that pertains to the Veteran's diagnosis of depressive disorder.  An opinion is needed as to whether a current psychiatric disability is due to, or aggravated by, the service connected disabilities that cause pain.

Right Shoulder Condition

In a June 2015 rating decision, the RO denied a claim of entitlement to service connection for a right shoulder condition.  In July 2015, the Veteran submitted a timely notice of disagreement with that decision.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case on the issue of entitlement to service connection for a right shoulder condition.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue entitlement to service connection for a right shoulder disability.  Do not certify or return this issue to the Board, unless the Veteran or his representative submits a timely substantive appeal.

2.  Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.

3.  Obtain all outstanding VA treatment records, to specifically include the records created prior to 2006; and all records of psychiatric treatment, including the records of psychiatric treatment in 2007 and 2010 referenced by the November 2015 VA examiner.  


4.  Obtain records of the Veteran's treatment from Dr. J.T., as authorized by the Veteran in the May 2009 and December 2014 VA Authorization and Consent to Release Information forms, and associate them with the claims file.  If additional authorization is required, contact the Veteran and obtain such authorization.  

The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.

5.  If any of the records requested remain unavailable, notify the Veteran of any inability to obtain these records, the efforts made to obtain them, and of further actions that will be taken on his claims. 38 C.F.R. § 3.159(e) (2015).

6.  After all available records have been associated with the claims file; the Veteran should be scheduled for a VA examination to determine the current severity of his low back disability.  The claims file and a copy of this remand must reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should record the ranges of motion, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  The examiner should report any additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner should record the Veteran's reports of limitation during flare-ups and whether these reports are consistent with the findings on examination or there are medical reasons for doubting his reports.

After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has any other associated neurologic abnormalities, including bowel or bladder impairment, as a result of his back disability

7.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related service or a service connected disability.  

The examiner should indicate that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should address each of the following questions:   

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any acquired psychiatric disorder found to be present at any time since 2009 (even if not shown on the current examination); had its onset in, or is the result of a disease or injury, in the Veteran's military service?  

The examiner should discuss whether the Veteran's reports of depression and that other sailors made fun of him because of his accent and Hispanic background would be sufficient to show that a current psychiatric disability started in service or is the result of events in service.  The examiner should also discuss whether there is any medical reason for rejecting these reports.  The absence of treatment records would not be sufficient reason, by itself, for rejecting his reports.

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that a current acquired psychiatric disorder is caused by the Veteran's service-connected disabilities? 

The examiner should consider the treatment records linking a current disability to pain.

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected disabilities?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

8.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether a current headache disorder or migraines or dizziness, began in service or is the result of a disease or injury in service.  

The examiner should indicate that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted.

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a current headache disorder, migraines, or disability manifested by dizziness (present at any time since 2009, even if not shown on the current examination) that had its onset in service; or is the result of a disease or injury in service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

9.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether a current respiratory disorder began in service or is the result of a disease or injury in service.  

The examiner should indicate that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted.

A current respiratory disorder is one identified at any time since 2009, even if not shown on the current examination.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the current respiratory condition, to include sinusitis, had its onset in service or is the result of a disease or injury in active service, to include treatment for acute and viral pharyngitis, upper respiratory infections, and tuberculosis (respiratory disability).

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

10.  If new evidence associated with the record shows treatment for a cervical spine condition, return the examination report and claims file to the examiner who conducted the November 2015 VA examination (or another appropriate examiner if unavailable) for the following opinion:

In light of additional relevant medical evidence associated with the claims file after the November 2015 VA examination, is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed cervical spine condition had its onset in service or is etiologically related to his active service.

11.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


